            Case 1:19-cv-03192-TOR                  ECF No. 17           filed 07/17/20    PageID.144 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

        JOSE DE JESUS LOPEZ ALCARAZ, et al,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:19-CV-3192-TOR
                                                                     )
                                                                     )
                   RC ORCHARDS, L.L.C.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, Plaintiffs’ claims in the above-captioned action are
’
              DISMISSED with prejudice and without an award of costs to any party.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on the parties' Stipulated
     Motion for Voluntary Dismissal (ECF No. 15).


Date: July 17, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                             Bridgette Fortenberry
